Dismissed and Memorandum Opinion filed March 2, 2006








 
Dismissed and Memorandum Opinion filed March 2, 2006.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00531-CR
____________
 
EX PARTE LOUIS LAMONTE
 

 
On Appeal from the
178th District Court
Harris County, Texas
Trial Court Cause No.
1022386
 

 
M E M O R A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
Court has not delivered an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the Clerk of the Court to issue the
mandate of the Court immediately.
PER CURIAM
 
Judgment rendered
and Memorandum Opinion filed 2005.
Panel consists of
Justices Hudson, Fowler, and Seymore.
Do not publish C Tex.
R. App. P. 47.2(b).